Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the gate stack structure comprises: a side region adjacent to the source contact structure, wherein the side region overlaps the source gate pattern; and a center region extending from the side region, wherein the center region is penetrated by the pillar parts, and wherein the center region does not overlap the source gate pattern” as recited in claim 1, and “a second connecting part extending from the first connecting part to contact a first surface of the source contact structure facing the well structure; an insulating pattern filling in a central region of each of the pillar parts, the insulating pattern extending to a space between the well structure and the gate stack structure; and supports penetrating the insulating pattern under the gate stack structure, Page 6 of 9U.S. Serial No.: 16/812,091PATENT DOCKET: PA3570-1C wherein the channel pattern further comprises a third connecting part extending along sidewalls of the supports from the first connecting part and a fourth connecting part extending along an upper surface of the well structure from the third connecting part” as recited in claim 17, and “wherein the gate stack structure comprises: a side region adjacent to the source contact structure, wherein the side region overlaps the source gate pattern; and a center region extending from the side region, wherein the center region is penetrated by the pillar parts, and wherein the center region does not overlap the source gate pattern” as recited in claim 18.

	With regards to claims 1, 17, and 18, the closest prior art was Cho et al. (Pub No. US 2018/0308856 A1, hereinafter Cho) and teaches everything of claims 1, 17, and 18 except for “wherein the gate stack structure comprises: a side region adjacent to the source contact structure, wherein the side region overlaps the source gate pattern; and a center region extending from the side region, wherein the center region is penetrated by the pillar parts, and wherein the center region does not overlap the source gate pattern” as recited in claim 1, and “a second connecting part extending from the first connecting part to contact a first surface of the source contact structure facing the well structure; an insulating pattern filling in a central region of each of the pillar parts, the insulating pattern extending to a space between the well structure and the gate stack structure; and supports penetrating the insulating pattern under the gate stack structure, Page 6 of 9U.S. Serial No.: 16/812,091PATENT DOCKET: PA3570-1C wherein the channel pattern further comprises a third connecting part extending along sidewalls of the supports from the first connecting part and a fourth connecting part extending along an upper surface of the well structure from the third connecting part” as recited in claim 17, and “wherein the gate stack structure comprises: a side region adjacent to the source contact structure, wherein the side region overlaps the source gate pattern; and a center region extending from the side region, wherein the center region is penetrated by the pillar parts, and wherein the center region does not overlap the source gate pattern” as recited in claim 18.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML